Electronically Filed
                                                           Supreme Court
                                                           SCAD-16-0000218
                                                           17-NOV-2016
                                                           10:25 AM



                           SCAD-16-0000218

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                                 vs.

                     ANTHONY P. LOCRICCHIO,
                           Respondent.


                       ORIGINAL PROCEEDING
           (ODC CASE NOS. 13-066-9136 and 14-040-9183)

                                 ORDER
                          (By: Nakayama, J.)

          Upon review of the November 16, 2016 motion from

Respondent Anthony P. Locricchio for a delay in the effective

date of his disbarment,

          IT IS HEREBY ORDERED that the motion is granted.

Respondent Locricchio’s disbarment shall take effect November 28,

2016.

          DATED: Honolulu, Hawai#i, November 17, 2016.

                                       /s/ Paula A. Nakayama

                                       Associate Justice